Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 7 August 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


          Amsterdam, 7 Aug. 1788. Van Damme handed them TJ’s favor of 25th July, and they paid to him TJ’s draft on them of f148.11. Holland currency, which they charged to his private account. The ship carrying TJ’s stoves has long since arrived at Le Havre. “Mr. David Morell has received a Letter from Bordeaux, advising the Convention for Virginia, had postponed deciding upon the New Federal Government until a future day. This News was quite unexpected, as all our late Advices mentioned its Adoption by that State as certain.” Will be glad to learn from TJ the “Motives of this postponement. When the Convention will meet again? and What is the general Opinion the Ultimate decision will be?”
        